Citation Nr: 0824983	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO. 06-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for kidney failure. 

2. Entitlement to service connection for neuropathy, to 
include as due to kidney failure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to 
March 1988. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted sufficient to reopen the 
claim of service connection for kidney failure and denied 
service connection for neuropathy. 

The veteran testified at a Travel Board hearing in March 2007 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

Having reviewed the appeal, the Board has determined that it 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for compliance with VA's duty to 
obtain relevant records.


REMAND

The veteran seeks to reopen a claim of service connection for 
kidney failure, which was last denied in an October 2002 
rating decision and not appealed. He also asserts that he 
developed neuropathy, as a result of ("secondary to") 
kidney failure - i.e., that assuming kidney failure is to be 
service connected, the evidence indicates that neuropathy was 
caused by the renal disease and therefore service connection 
should also be granted for neuropathy. 


The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claim. Instead, 
because the veteran has advised that he is in receipt of 
disability benefits administered by the Social Security 
Administration (SSA), and the records are not associated with 
the claims folder, the Board is unable to ascertain at this 
time whether the claim should be reopened.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain. Lind v. Principi, 3 Vet. App. 493 
(1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992). 
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the SSA are evidence 
which must be considered. See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

As a matter of clarification, VA's obligation to obtain the 
SSA's records in the context of an application to reopen a 
previously denied claim is not contingent upon the veteran 
first showing that new and material evidence has been 
submitted. Although under 38 U.S.C.A § 5103(f) provides that 
with regard to previously disallowed claims that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured," the use of 
the term "section" refers not to the enactment of the 
entirety of the Veterans Claims Assistance Act (VCAA) of 
2000, but instead to the plain meaning of the term 
"section" such as in 38 U.S.C.A § 5103(f). Stated 
alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), 
which mandate that VA obtain relevant SSA records are in a 
different section of the VCAA. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

Thus, subsequent to receipt of the SSA records, the RO/AMC 
will readjudicate the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for kidney failure; and the secondary service 
connection claim pertaining to neuropathy.


As will be discussed below, if the RO/AMC determines that new 
and material evidence has been submitted, it will then 
determine if a VA medical examination is required. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).  

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will insure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate his 
application to reopen his claim.

2. The RO/AMC will  ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

3. The RO/AMC will then obtain from the 
SSA a copy of its decision regarding the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision. Associate 
those records with the claims folder. 

4. If deemed appropriate under the law by 
the RO/AMC, any appropriate medical 
development should be conducted. 
Thereafter, the RO/AMC will readjudicate 
the issues on appeal. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative, should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
service connection, and secondary service 
connection. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




